EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ian Soule on 3/7/2022 and 3/9/2022.

The application has been amended as follows: 

Replaced the list of claims with the following:
1-20. (Canceled)
21. (Original) An environmental enclosure, comprising:
sidewalls defining an enclosure volume, each of the sidewalls having an internally facing surface and an externally facing surface;
a variable air intake disposed in a sidewall of the enclosure defining an air inlet for an airflow path;

a battery chamber; and
a cyclone system disposed downstream of the baffle, the cyclone system comprising;
an air intake configured to receive an air volume having a second portion of air contamination;
a cyclone generating zone;
a first conical outlet configured to remove the second portion of air contamination; and
a second outlet disposed within the first conical outlet and coupled to an air inlet of a battery chamber, wherein the second outlet provides clean air to the battery chamber.
22. (Original) The environmental enclosure of claim 21, wherein the variable air intake is disposed behind a solar shield connected to the externally facing surface of a sidewall.
23. (Previously Presented) The environmental enclosure of claim 21, wherein the variable air intake is configured to open in response to a first gage air pressure threshold.
24. (Previously Presented) The environmental enclosure of claim 23, wherein the first gage air pressure threshold is measured at a location selected from within the battery chamber, within the enclosure volume, or external to the enclosure volume.
25. (Original) The environmental enclosure of claim 23, wherein the variable air intake is configured to close in response to a second gage air pressure threshold.

27. (Previously Presented) The environmental enclosure of claim 21, further comprising:
a fan disposed within the battery chamber configured to provide a suction pressure to introduce clean air into the battery chamber.
28. (Original) The environmental enclosure of claim 27, wherein the fan is configured to be put into an off-state in response to the variable air intake being closed.
29. (Previously Presented) The environmental enclosure of claim 21, further comprising a cleaning system configured to automatically remove the first portion of air contamination from the enclosure volume.
30. (Currently amended) The environmental enclosure of claim 21, wherein the baffle extends downward from the top internally facing surface 
31. (Previously Presented) The environmental enclosure of claim 21, further comprising a plurality of cyclone systems, wherein a subset of air intakes of the cyclone systems are configured to close in response to a threshold gage air pressure being detected in the enclosure volume.
32. (Previously Presented) The environmental enclosure of claim 21, wherein the air intake of the cyclone system is disposed substantially horizontally, and wherein the first conical outlet and second conical outlet are positioned substantially normal thereto.

34. (Previously Presented) The environmental enclosure of claim 21, further comprising:
a contamination collection vessel that is removable from the enclosure volume.
35. (Canceled)
36. (Currently amended) The cyclone system of claim [[35]]21, wherein the air intake of the cyclone system is disposed substantially horizontally, 
37. (Currently amended) The cyclone system of claim [[36]]21, wherein the second outlet extends through a conical surface of the first outlet to exit the cyclone system.
38. (Currently amended) The cyclone system of claim [[35]]21, wherein the air intake closes in response to a threshold gage air pressure being detected in the enclosure volume.
39. (Currently amended) The cyclone system of claim [[35]]21, wherein airspeed within the cyclone generating zone is at least about 10 meters per second (“m/s”).
40. (Currently amended) The cyclone system of claim [[35]]21, wherein relative airspeed, relative gage air pressure, or a combination thereof, between the air intake and the cyclone generating zone, is calibrated to a predetermined ratio.
41-83. (Canceled)

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: amend Figure 4 to clarify reference number (118) pointing to the baffle.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Haer et al. (US 2016/0380248) teaches a vortex separator (204) which separates particles from gases escaping the battery chamber (100) (para. [0019]), which is contrary to the instant invention.  The prior art of CN 205508562 teaches cyclone separators upstream a baffle inside a transformer housing, which is different from the instant invention.  Therefore, the closest prior art of record fails to teach or make obvious providing an environmental enclosure, comprising:
sidewalls defining an enclosure volume, each of the sidewalls having an internally facing surface and an externally facing surface;
a variable air intake disposed in a sidewall of the enclosure defining an air inlet for an airflow path; a baffle extending from a top internally facing surface towards a lower internally facing surface, configured such that a first portion of air contamination is directed to the floor of the enclosure volume; a battery chamber; and
a cyclone system disposed downstream of the baffle, the cyclone system comprising;
an air intake configured to receive an air volume having a second portion of air contamination; a cyclone generating zone; a first conical outlet configured to remove the 
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KAITY V CHANDLER/					3/9/2022           Primary Examiner, Art Unit 1725